                                                 THE CITY OF NEW YORK
GEORGIA M. PESTANA
                                                LAW DEPARTMENT                                         JOSEPH ZANGRILLI
Acting Corporation Counsel                          100 CHURCH STREET                                            Senior Counsel
                                                    NEW YORK, N.Y. 10007                                   Tel.: (212) 356-2657
                                                                                                           Fax: (212) 356-3509
                                                                                                         jzangril@law.nyc.gov



                                                                                July 2, 2021
                                              Parties' request for an extension of time to submit pretrial submissions is
        BY ECF
        U



                                              granted. Pretrial submissions are due July 19, 2021, and oppositions are
        Honorable Edgardo Ramos               due August 2, 2021.
        United States District Court
        Southern District of New York                                                                       .
                                              It is SO ORDERED.
        40 Foley Square                                                                  07/02/2021
        New York, New York 10007

                             Re:   Fletcher Quiller, v. Officer Daniel Nunez, Shield No. 18750,
                                   16-CV-3202 (ER)

        Your Honor:

                I am a Senior Counsel in the Office of Georgia M. Pestana, Acting Corporation Counsel of
        the City of New York and one of the attorneys assigned to the defense of the above-referenced
        matter. I write jointly on behalf of the parties to respectfully request a one-week extension, from
        July 12, 2021 to July 19, 2021, for the parties to file their pretrial submissions, The parties also
        respectfully request a corresponding extension for the parties to file their oppositions, from July
        26, 2021 to August 2, 2021. This is the second request for an extension of the pretrial filing
        deadline.

                 The parties are presently engaged in settlement discussions in earnest and believe the extra
        week will provide the appropriate amount of time for the sides to explore settlement. The parties
        are cognizant of the Court’s time and resources and do not wish to utilize any unnecessarily. As a
        result, the parties are requesting a one-week extension to file their pretrial submissions to July 19 th.

                   Thank you for your consideration herein.

                                                                           Respectfully submitted on behalf of
                                                                           the parties,

                                                                                  /s/
                                                                           Joseph Zangrilli
                                                                           Senior Counsel
                                                                           Special Federal Litigation Division
cc:   Anthony Ofodile, Esq.
      Attorney for Plaintiffs




                                2
